WHEELER, District Judge.
This suit is brought upon design patent No. 29,939, dated January 3, 1899, and patent No. 617,592, dated January 10,1899; one for the design for a portable lamp body, and the other for an electric device for the lamp. The case has been submitted on pleadings and proofs by the plaintiff, but without argument or brief on behalf of the defendant. Upon examination of the record, the design patent and claims 1 and 3 of the other appear to be valid, and to have been infringed. Decree for plaintiff.